Matter of Tartir (2019 NY Slip Op 03348)





Matter of Tartir


2019 NY Slip Op 03348


Decided on May 1, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2008-08255	ON MOTION

[*1]In the Matter of Ihab Hussam Tartir, a suspended attorney. 


(Attorney Registration No. 2981322)
 

DECISION & ORDER
Motion by Ihab Hussam Tartir for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Tartir was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on June 22, 1999. By decision and order on motion dated February 6, 2009, this Court immediately suspended Mr. Tartir, pursuant to Judiciary Law § 90(4)(f), based on his conviction of a serious crime. By opinion and order of this Court dated February 7, 2012, Mr. Tartir was suspended from the practice of law for a period five years, effective immediately (see Matter of Tartir, 93 AD3d 82). By decision and order on motion of this Court dated January 4, 2018, Mr. Tartir's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Ihab Hussam Tartir is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Ihab Hussam Tartir to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court